Citation Nr: 1525761	
Decision Date: 06/16/15    Archive Date: 06/26/15

DOCKET NO.  14-02 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for an acquired psychiatric disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for chronic fatigue syndrome.

6.  Entitlement to service connection for follicular lymphoma.

7.  Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to February 1984, and from December 1990 to June 1991. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified before the undersigned Veterans Law Judge in August 2014.  A copy of the transcript is of record.

With respect to the Veteran's claim for a mood disorder, the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran's claim was adjudicated by the RO as a claim for a mood disorder, the Board has recharacterized the issue into a claim for an acquired psychiatric disability.  See Id.

The issues of entitlement to service connection for tinnitus and bilateral hearing loss have been raised by the record at the Veteran's August 2014 BVA hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  

Outstanding Records-  The Veteran testified at his August 2014 BVA hearing that there are outstanding private treatment records regarding his disabilities at Kaiser Permanente.  The Veteran indicated that he would sign a release form and obtain the records.  He has yet to submit these records. 

 As the Veteran is seeking service connection for his claimed disabilities, these records are critical to supporting his claims.  The Board finds that a remand to obtain these records is necessary.

In this regard, it is suggested that the Veteran make an additional attempt to obtain these records in order to expedite his case.  

Follicular Lymphoma and Diabetes Mellitus- The Board notes that a September 2014 rating decision denied service connection for diabetes mellitus and a March 2015 rating decision denied service connection for follicular lymphoma.  In an April 2015 statement, the Veteran expressed disagreement with the September 2014 and March 2015 rating decisions.   

When there has been an initial AOJ adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case (SOC).  See 38 C.F.R. § 19.26 (2014).

Thus, remand for issuance of a SOC on these issues is necessary. Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, these issues will be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate releases from the Veteran, obtain all outstanding records from Kaiser Permanente (contact this organization to ensure the appropriate release forms are obtained).  Any negative search result should be noted in the record. 

2.  Upon completion of the above, readjudicate the issues on appeal (bilateral foot, back, acquired psychiatric, right knee, and chronic fatigue syndrome).  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case, provided an opportunity to respond and the case should thereafter be returned to the Board for further appellate consideration, as appropriate.

3.  A statement of the case, containing all applicable laws and regulations, on the issues of entitlement to service connection for follicular lymphoma and diabetes mellitus, must be issued, and the Veteran should be advised of the time period in which to perfect his appeal.  Only if the Veteran's appeal as to these issues is perfected within the applicable time period should these issues be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).







